Judgment of conviction affirmed, Memorandum: Our examination of the record convinces us that the defendants’ guilt was established beyond a reasonable doubt. We find no prejudicial errors of law. There was no merger of the offenses charged in the indictment. (See People v. Tavormina, 257 N. Y. 84.) All concur, except Harris, J., who dissents and votes for reversal and a new trial in the following memorandum: The exclusion of the testimony in reference to the union contracts and in reference to the alleged bias of certain of the People’s witnesses, and certain errors in the charge which were not properly corrected, were sufficiently prejudicial to the rights of the defendants to call for reversal of the judgment of conviction and for a new trial. (The judgment convicts defendants of the crimes of conspiracy and assault, third degree.) Present — Crosby, P. J., Taylor, Dowling, Harris and MeCurn, JJ.